Citation Nr: 1003827	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  99-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 
10 percent prior to January 1, 1981, and to a compensable 
disability rating thereafter, for bilateral hearing loss.

2.  Whether a rating reduction from 10 percent to a non-
compensable rating effective January 1, 1981, for bilateral 
hearing loss was warranted.

3.  Entitlement to an initial compensable rating for 
hepatitis B.

4.  Entitlement to an effective date earlier than 
December 31, 1997, for the grant of service connection for 
hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision which 
denied the Veteran's claim of entitlement to a disability 
rating greater than 10 percent prior to January 1, 1981, and 
to a compensable disability rating thereafter, for bilateral 
hearing loss.  As the Board has noted, this appeal also 
involves the issue of whether a rating reduction from 
10 percent to a non-compensable rating effective January 1, 
1981, for bilateral hearing loss was warranted.  The Veteran 
disagreed with the February 1999 rating decision in March 
1999.  The RO accepted the Veteran's testimony at a July 1999 
RO hearing as a timely substantive appeal.

The Veteran testified at Board hearings held before the 
undersigned Veterans Law Judge in October 2001 and July 2004.

The Board notes that Veteran's appeal has been remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development on several occasions, most 
recently in March 2007.

The issues of entitlement to an initial compensable rating 
for hepatitis B and entitlement to an effective date earlier 
than December 31, 1997, for the grant of service connection 
for hepatitis B are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO/AMC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In August 1972, the RO granted service connection for 
bilateral hearing loss, assigning a zero percent rating 
effective May 6, 1972.

3.  In February 1976, the RO assigned a higher 10 percent 
rating for the Veteran's service-connected bilateral hearing 
loss effective May 6, 1972.

4.  In October 1980, the RO properly reduced the rating 
assigned to the Veteran's service-connected bilateral hearing 
loss from 10 percent to zero percent effective January 1, 
1981.

5.  Prior to January 1, 1981, the Veteran's hearing loss in 
each ear was, at worst, assigned a literal designation of 
"B" which equated to a 10 percent rating for bilateral 
hearing loss.

6.  Effective January 1, 1981, the Veteran's bilateral 
hearing loss was not compensably disabling.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
10 percent prior to January 1, 1981, and to a compensable 
disability rating thereafter, for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Table VI, VIA, and 
Diagnostic Code (DC) 6100 (2009); 38 C.F.R. §§ 4.85, 4.86, 
Table VI, VII (effective prior to December 18, 1987).

2.  The rating reduction from 10 percent to a non-compensable 
rating effective January 1, 1981, for bilateral hearing loss 
was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, 4.87a, DC 6297, 
(effective prior to December 18, 1987); 38 C.F.R. 
§§ 3.103(b)(2), 3.159, 4.1, 4.7, 4.85, 4.86, Table VI, VIA, 
and DC 6100 (2009); 38 C.F.R. §§ 4.85, 4.86, Table VI, VII 
(effective prior to December 18, 1987).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO could not have provided the Veteran with 
VCAA notice prior to the February 1999 rating decision 
currently on appeal because that decision was issued prior to 
the VCAA's enactment.  The Veteran was provided with VCAA 
notice in July 2003.  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  As all 
of the Veteran's claims are denied herein, no new disability 
ratings or effective dates for an award of benefits will be 
assigned.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess, 19 Vet. App. at 473.  In August 2008, the Veteran 
notified VA that he had no further information or evidence to 
submit in support of his claims.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because both of the Veteran's claims are 
being denied, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  In Dingess, the United States Court of Appeals for 
Veterans Claims (Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor § 5103(a) notice to individual 
Veterans or to notify them that they may present evidence 
showing the effect that worsening of a service-connected 
disability has on their employment and daily life for proper 
claims adjudication.  For an increased rating claim, section 
§ 5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009) (holding that notice specific 
to individual Veterans is no longer required in increased 
compensation claims).  As noted above, in July 2003, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The 
Board also notes that the Veteran was provided with general 
notice of requirements of Vazquez-Flores in a May 2008 letter 
which contained the disability ratings for PTSD rather than 
for hearing loss.

The Board notes further that the Federal Circuit had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that, except in 
cases where VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim, 
(1) the burden of proving harmful error must rest with the 
party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not raised any issue of harmful error in this case.  
Accordingly, and in light of the Supreme Court's recent 
decision in Sanders, the Board finds that any failure to 
satisfy the duty to notify in this case is not prejudicial.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  The Veteran has testified before the 
undersigned Veterans Law Judge at two different Board 
hearings in October 2001 and July 2004.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.  

The Veteran has contended that VA had not obtained a copy of 
an outpatient treatment report dated on September 8, 1981, 
from the VA Medical Center in Birmingham, Alabama, which 
contained relevant audiology findings.  In response to a 
request for this record, however, this facility notified the 
RO in March 2006 that there was no record on file for this 
date.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board can consider the merits of this 
appeal without prejudice to the Veteran.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Rating Reduction

The Veteran contends that the reduction from 10 percent to a 
non-compensable rating effective January 1, 1981, for 
bilateral hearing loss was improper.

As noted above, in August 1972, the RO granted service 
connection for bilateral hearing loss and assigned a zero 
percent rating effective May 6, 1972.  This decision was not 
appealed and became final.  See 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009).  In a February 1976 rating decision, the RO 
assigned a higher 10 percent rating for the Veteran's 
service-connected bilateral hearing loss effective July 31, 
1975.  This decision also was not appealed and became final.  
Id.

The Board notes that, under 38 C.F.R. § 3.103(b)(2), no award 
of compensation will be reduced unless the beneficiary is 
notified of such adverse action and has been provided a 
period of 60 days to submit evidence showing that the adverse 
action should not be taken.  38 C.F.R. § 3.103(b)(2) (2008).  

In this case, the RO notified the Veteran in the narrative 
for the October 1980 rating decision that it was taking 
adverse action by reducing the disability rating assigned for 
service-connected bilateral hearing loss.  It appears that 
the RO reduced this disability rating based on improvements 
in the Veteran's hearing seen on VA treatment records.  The 
Veteran was given a period of 60 days to submit evidence 
showing that the disability rating should not be reduced.  
Because the RO complied with the notice provisions found in 
38 C.F.R. § 3.103(b)(2), the Board finds that the rating 
reduction from 10 percent to a non-compensable rating 
effective January 1, 1981, for bilateral hearing loss was 
proper.  See 38 C.F.R. § 3.103(b)(2) (2009).

Increased Rating

Having determined that the rating reduction was proper, the 
Board next turns to the issue of whether the Veteran is 
entitled to a disability rating greater than 10 percent prior 
to January 1, 1981, and to a compensable disability rating 
thereafter for bilateral hearing loss.

The Veteran's service-connected bilateral hearing loss 
currently is evaluated as zero percent disabling effective 
May 6, 1972, as 10 percent disabling effective July 31, 1975, 
and as zero percent disabling effective January 1, 1981, 
under 38 C.F.R. § 4.85, DC 6100.  See 38 C.F.R. § 4.85, 
DC 6100 (2009).  

The Board notes that, at the time of the October 1980 rating 
decision which reduced the disability rating from 10 percent 
to zero percent for the Veteran's service-connected bilateral 
hearing loss, this disability was rated under the provisions 
of 38 C.F.R. § 4.87a, DC 6297.  See 38 C.F.R. §§ 4.85, 4.87a, 
DC 6297 (effective prior to December 18, 1987).  Under the 
regulations then in effect, a disability rating for impaired 
hearing was derived from the application of two tables in 38 
C.F.R. § 4.85.  Table VI in section 4.85 correlates the 
average speech reception decibel loss with the ability to 
discriminate speech, providing a letter to represent the 
"literal designation" of the hearing impairment when the 
results of controlled speech recognition tests are used.  
There are six literal designations of speech impairment, each 
of which is represented by a letter (A, B, C, D, E, or F).  
Table VII in section 4.85 prescribes percentage evaluations 
by intersecting the literal designations for both ears. If 
the results of pure tone audiometry are used, the literal 
designation for each ear is separately ascertained from Table 
VII by determining the pure tone audiometry average decibel 
loss, derived from the sum of the 500, 1000, and 2000 
thresholds divided by three.  See 38 C.F.R. §§ 4.85, Tables 
VI and VII (effective prior to December 18, 1987).

Effective December 18, 1987, the new DC 6100, located in 
38 C.F.R. § 4.85, sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  Under Table VI, a Roman numeral designation 
(I through XI) for hearing impairment is found based on a 
combination of the percent of speech discrimination scores 
and the puretone threshold average.  38 C.F.R. § 4.85(b).  
Table VIA will be used, which assigns a Roman numeral 
designation solely on the puretone threshold average, when 
the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. 
§ 4.85(c).  The puretone threshold average is the sum of the 
puretone threshold at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral 
designations determined using Table VI or Table VIA are 
combined using Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  See 38 C.F.R. § 4.85 
(2009).

The new 38 C.F.R. § 4.86 allows for the use of either Table 
VI or Table VIA in determining the appropriate numeric 
designation when there are exceptional patterns of hearing 
impairment.  The regulation is applicable where testing shows 
that the Veteran had puretone thresholds of 55 decibels or 
more in each of the specified frequencies (1000, 2000, 3000 
and 4000 Hertz) or when the puretone threshold is 30 decibels 
or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  
See 38 C.F.R. § 4.86 (2009).

The Veteran's service treatment records show that, at his 
enlistment physical examination in September 1966, his pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-5
X
15
LEFT
-5
0
10
X
25

The Veteran denied any history of hearing loss.

In April 1970, the Veteran complained of an earache.  It was 
noted that his tympanic membranes were within normal limits.  
It also was noted that the Veteran had been exposed to 
several loud noises.  Physical examination showed his ears 
were within normal limits.  An audiogram revealed moderate 
high frequency sensorineural hearing loss.  The impression 
was acoustic trauma.  The Veteran was put on a temporary H-3 
profile.  

In May 1970, it was noted that the Veteran's audiogram was 
"essentially the same" and showed mild to moderate hearing 
loss which was not significant.  The Veteran's profile was 
extended.

In July 1970, it was noted that the Veteran's audiogram was 
the "same as before."  The Veteran wanted to go in to the 
field.  His profile was discontinued.

At the Veteran's separation physical examination in April 
1972, he denied any history of hearing loss.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
65
LEFT
25
5
15
X
20

It was noted that the Veteran had "mild hearing loss" in 
the summary of defects and diagnoses.  Later in April 1972, 
the Veteran signed a written statement indicating that his 
medical condition had changed since his separation physical 
examination and he now experienced mild hearing loss.  

The post-service medical evidence shows that, in a "Doctor's 
Affidavit" signed by a Dr. Brannon in July 1975, it was 
noted that the Veteran had been seen twice in July 1975 for 
complaints which included hearing loss noted for more than 
10 months.  The diagnosis was sensorineural hearing loss.

On the authorized audiological evaluation in October 1975, 
the Veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
X
65
LEFT
20
20
25
X
70

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 92 percent in the left 
ear.

On the authorized audiological evaluation in January 1976, 
the Veteran's pure tone thresholds were not provided.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left ear.  The VA 
audiologist noted that the Veteran had bilateral high 
frequency hearing loss.

In a January 1980 "Doctor's Statement," John W. Sherrer, 
M.D., stated that he had seen the Veteran in December 1979 
for the "service-connected disability of inner ear nerve 
damage [secondary] to high frequency noise in service."  The 
Veteran reported that he lost all hearing "when around high 
sounds."  The diagnosis was Meniere's syndrome "of 
increasing severity."  Audiometric testing was suggested.

On the authorized audiological evaluation in January 1980, 
the Veteran's pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
60
LEFT
15
15
20
50
70

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 96 percent in the left 
ear.  It was noted that the Veteran's external auditory 
canals were clear of obstruction and his tympanic membranes 
appeared normal.

On a VA Form 10-2464, "Summary Report Of Examination For 
Loss Of Organic Hearing Activity," completed in February 
1980, the Veteran's speech recognition ability was 92 percent 
in the right ear and 96 percent in the left ear.  It was 
noted that he had moderate high frequency sensorineural type 
hearing loss bilaterally.

On VA examination in March 1980, the Veteran complained of 
intermittent otalgia specifically related to a high frequency 
sound without otorrhea or other symptomatology.  Physical 
examination showed clear external auditory canals.  Tympanic 
membranes were within normal limits.  The Veteran's 
audiologic summary indicated a pure tone average of 15 for 
each ear.  Speech reception thresholds were 20 for the right 
ear and 18 for the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 96 percent in the left ear.  The VA examiner stated that 
the Veteran's audiogram essentially was within normal limits 
with the exception of bilateral high frequency neuro-sensory 
hearing loss originating at 3000 Hertz (Hz) and continuing at 
4000 Hz and 8000 Hz.  The impressions included high frequency 
hearing loss bilaterally and no evidence of Meniere's 
syndrome.  

In a November 1980 "Doctor's Statement," Boyce J. White, 
M.D., stated that the Veteran was seen that same month for 
complaints which included hearing loss.  The diagnoses 
included bilateral hearing loss.

On the authorized audiological evaluation on September 1, 
1981, the Veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
60
75
LEFT
20
20
25
50
75

Speech audiometry revealed speech recognition ability of 
90 percent in the right ear and of 94 percent in the left 
ear.

On a VA Form 10-2464 dated on September 9, 1981, it was noted 
that, following VA audiology examination on September 1, 
1981, speech audiometry revealed speech recognition ability 
of 90 percent in the right ear and of 94 percent in the left 
ear.  It was noted that the Veteran had moderate to severe 
high frequency sensorineural type hearing loss bilaterally.

On VA outpatient treatment in October 1991, it was noted that 
the Veteran was being followed for hearing loss.  Audiometric 
testing showed moderate high frequency sensorineural hearing 
loss.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and of 100 percent in the left 
ear.  Physical examination showed clear external auditory 
canals and intact tympanic membranes.  The impression was 
moderate high frequency sensorineural hearing loss 
bilaterally.

On VA audiology examination in December 1991, the Veteran 
complained of decreased hearing since 1972.  His history 
included noise exposure.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
50
60
LEFT
5
10
25
50
65

Speech audiometry revealed speech recognition ability of 
92 percent in each ear.  The impressions included moderately 
severe high frequency sensorineural hearing loss bilaterally.

VA audiograms in October 1992, December 1993, and September 
1997 showed speech recognition ability of 92 percent in each 
ear.  In September 1997, the VA audiologist noted that there 
had been no significant change in the Veteran's hearing since 
December 1993.  On VA audiogram in May 1998, it was noted 
that there had been no significant change in the Veteran's 
hearing since September 1997.

On VA audiology examination in June 1998, the Veteran 
complained of decreased auditory acuity since 1968 "when he 
was around heavy guns.  His ears hurt and rang during this 
time."  The Veteran reported a 6-year history of in-service 
noise exposure without hearing protection.  It was noted that 
the Veteran had worn hearing aids for 3-4 years.  The 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
60
65
LEFT
25
30
35
65
70

Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and of 88 percent in the left 
ear.  There was normal middle ear function bilaterally.  The 
diagnosis was moderately severe high frequency sensorineural 
hearing loss bilaterally.

VA audiogram on June 1, 2000 showed speech recognition 
ability of 72 percent in the right ear and 84 percent in the 
left ear.  The VA audiologist stated that the Veteran's 
audiometric test results were inconclusive because they did 
not match acoustic reflex results and otoacoustic emissions 
test results.

VA audiogram in July 2000 showed speech recognition ability 
of 80 percent in the right ear and 88 percent in the left 
ear.  The VA audiologist again stated that the Veteran's 
audiometric test results were inconclusive because the 
audiogram "still showed inconsistencies in pure tone 
thresholds."  The Veteran was told that the test results 
were inconsistent "and therefore invalid."

On VA outpatient treatment in September 2000, it was noted 
that the Veteran's most recent VA audiogram had been 
inconclusive.  A new audiogram showed bilateral symmetric 
high frequency sensorineural hearing loss.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 88 percent in the left ear.  It was noted that 
the Veteran wore hearing aids.  It also was noted that there 
had been no significant change in the Veteran's hearing since 
June 1998.  Physical examination showed clear bilateral 
tympanic membranes and external auditory canals.  The 
assessment included bilateral symmetric high frequency 
sensorineural hearing loss.

On VA examination in July 2002, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
60
LEFT
20
20
35
65
60

Speech audiometry revealed speech recognition ability of 
92 percent in each ear.  The Veteran's tympanic membranes 
were within normal limits.  The diagnosis was bilateral mild 
to moderately severe high frequency sensorineural hearing 
loss.

On VA examination in August 2005, the Veteran complained of 
gradually worsening hearing since active service in Vietnam.  
He stated that he could not hear "someone who is behind him.  
His situation of greatest difficulty is when someone speaks 
to him in a soft voice or when someone talks too fast."  He 
also stated that he currently worked in a warehouse "where 
he says he is not around a significant amount of noise."  
The Veteran's pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
60
60
LEFT
30
30
40
65
60

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 92 percent in the left 
ear.  There was normal middle ear function.  The diagnosis 
was bilateral mild to moderately severe sensorineural hearing 
loss.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a disability 
rating greater than 10 percent prior to January 1, 1981, and 
to a compensable disability rating thereafter, for bilateral 
hearing loss.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  As noted above, 
the RO properly reduced the rating assigned for this 
disability.  Prior to January 1, 1981, it also appears that 
the medical evidence of record showed an improvement in the 
Veteran's service-connected bilateral hearing loss.  For 
example, VA audiology examination in January 1976 provided a 
literal designation of "B" for the Veteran's hearing loss 
in each ear.  This equated to a 10 percent rating for 
service-connected bilateral hearing loss under 38 C.F.R. 
§ 4.85, Table VII, and appears to be the basis for the 
10 percent rating assigned in the February 1976 rating 
decision.  See 38 C.F.R. § 4.85, Table VII (effective prior 
to December 18, 1987).  On VA examination in March 1980, 
however, the Veteran's hearing loss was assigned a literal 
designation of "A" for each ear.  This equated to a zero 
percent rating for service-connected bilateral hearing loss 
under 38 C.F.R. § 4.85, Table II, and appears to be the basis 
for the rating reduction in the October 1980 rating decision.  
Accordingly, the Board finds that the Veteran is not entitled 
to a disability rating greater than 10 percent prior to 
January 1, 1981, for bilateral hearing loss.

The Veteran also is not entitled to a compensable disability 
rating for bilateral hearing loss effective January 1, 1981.  
The Veteran's VA examination results in September 1981 
resulted in the assignment of a literal designation of "A" 
for hearing loss in each ear, equating again to a zero 
percent rating under the former 38 C.F.R. § 4.85.  In 
September 1997, the VA audiologist noted that there had been 
no significant change in the Veteran's hearing since December 
1993.  On VA audiogram in May 1998, it was noted that there 
had been no significant change in the Veteran's hearing since 
September 1997.

VA audiology examinations in December 1991 and July 2002 
resulted in the assignment of a Roman numeral of "I" for 
the Veteran's hearing loss in each ear at both examinations.  
This equates to a zero percent rating under the revised 
rating criteria for bilateral hearing loss.  See 38 C.F.R. 
§ 4.85, 4.86, Table VI, VIA, and DC 6100 (2009).  VA 
audiology examination results in June 1998 resulted in the 
assignment of a Roman numeral of "III" for the Veteran's 
right ear hearing loss and a Roman numeral of "II" for the 
Veteran's left ear hearing loss; this again equates to a zero 
percent rating for service-connected bilateral hearing loss.  
Id.  Finally, on VA examination in August 2005, the Veteran's 
hearing loss in the right ear was assigned a Roman numeral of 
"II" and his hearing loss in the left ear was assigned a 
Roman numeral of "I."  This again results in a zero percent 
rating for service-connected bilateral hearing loss.  Thus, 
the Board finds that a compensable disability rating 
effective January 1, 1981, for bilateral hearing loss also is 
not warranted.

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  In August 2005, the Veteran stated that 
he was working in a warehouse "where he says he is not 
around a significant amount of noise."  The VA examiner 
advised the Veteran to wear ear protection when exposed to 
loud noise.  Thus, the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2009).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his bilateral hearing loss has resulted 
in marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 10 percent 
prior to January 1, 1981, and to a compensable disability 
rating thereafter, for bilateral hearing loss is denied.

A rating reduction from 10 percent to a non-compensable 
rating effective January 1, 1981, for bilateral hearing loss 
was warranted.


REMAND

The Veteran contends that his service-connected hepatitis B 
is more disabling than currently evaluated.  He also contends 
that he is entitled to an effective date earlier than 
December 31, 1997, for the grant of service connection for 
hepatitis B.

As noted in the Introduction, in a May 2007 rating decision, 
the RO granted the Veteran's claim of service connection for 
hepatitis B, assigning a zero percent rating effective 
December 31, 1997.  The Veteran disagreed with both the 
disability rating and the effective date assigned for his 
service-connected hepatitis B in statements on a VA Form 21-
4138 dated on June 1, 2007.  Where a claimant files a notice 
of disagreement and the RO has not issued an SOC, the issue 
must be remanded to the RO for an SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).



Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his service 
representative an appropriate statement of 
the case and notice of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal as to the issues of 
entitlement to an initial compensable 
rating for hepatitis B and entitlement to 
an effective date earlier than 
December 31, 1997, for a grant of service 
connection for hepatitis B.  These issues 
should be returned to the Board for 
appellate review only if the Veteran files 
a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


